Citation Nr: 1325010	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals from shrapnel wound to the head.

2.  Entitlement to service connection for residuals of traumatic brain injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental health condition to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975 and from April 1976 to May 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA paperless claims processing system includes a June 2013 Appellant's Brief from the Veteran's representative and VA records of treatment from April 2011 to May 2012.

Although the matters on appeal were previously denied in an unappealed rating decision dated in January 2006, relevant service department records have been received since the time of that unappealed denial.  As a consequence, the Veteran's claims will be adjudicated on the merits without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran did not sustain a shrapnel wound to the head during active service.

2.  The preponderance of the evidence indicates that the Veteran did not experience traumatic brain injury during active service. 

3.  The preponderance of the evidence shows that the Veteran did not have a psychiatric disability during active service and does not currently have a psychiatric disability.  


  
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as mental health condition to include (PTSD) was not incurred or aggravated in active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2012).

2.  A shrapnel wound to the head was not incurred or aggravated in active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3307, 3.309(a) (2012).

3.  A traumatic brain injury was not incurred or aggravated in active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An August 2008 VCAA notice letter explained the evidence necessary to substantiate the Veteran's claims.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the August 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, service personnel records, the Veterans' Social Security Administration (SSA) disability benefits records, and a September 2008 report of VA examination. 

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  

As will be discussed further below, the histories provided by the Veteran, such as having had combat duty in Vietnam (he did not serve in Vietnam), experiencing a shrapnel wound to the head during active service in Vietnam (he never served in combat), experiencing a traumatic brain injury during active service, and boxing during active service, are not credible and are contradicted by the evidence of record and inconsistent with prior statements of the Veteran.  In light of the Veteran's marked lack of credibility with respect to the histories he has provided, there is no need for a medical nexus opinion to be provided regarding whether the claimed incidents of active service are related to current psychiatric disability to include PTSD, traumatic brain injury, or residuals shell fragment wounds.  The VA examiner would merely be put in a position to again point out the implausibility of the history provided by the Veteran and his history of malingering, as was done in the September 2008 VA examination report.
 
The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to provide a credible history and malingering constitute a failure to cooperate in the development and adjudication of his claim, and are factors in the Board's determination that no further VA examination is warranted for his claims.  As will be discussed further below, the medical evidence of record includes results of clinical testing consistent with intentional malingering and exaggeration of symptoms of distress as noted at the September 2008 VA examination.  Further, the histories provided are implausible on their face and inherently self-contradictory and therefore inherently incredible.  Just as the Board is not required "to turn up heaven and earth" to find the correct address for a claimant, see Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Board is not required to turn up heaven and earth to ascertain fact from fiction when confronted with claimed medical histories with respect to each appealed claim that are clearly fabricated.  The Board is not required to consider the patently credible to be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98 & 7-99.  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish that his alcohol or drug abuse disability is secondary to or is caused by their primary service- connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, to include organic diseases of the nervous system and psychosis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

 When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation providing for veterans' compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that evidence does not show that a diagnosis of PTSD was established during active service, so that the added presumptive provision for service connection for PTSD set forth at 38 C.F.R. § 3.304(f)(1), regarding cases in which PTSD was diagnosed during active service, as effective from October 29, 2008, does not apply in the instant case.  See 73 Fed. Reg. 6028 (October 29, 2008); 74 Fed. Reg. 14491 (March 31, 2009).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Factual Background

As noted, service personnel records show that the Veteran served on active duty in the Army from July 1973 to July 1975 and in the Navy from April 1976 to May 1978.  

In an August 2005 application for benefits, the Veteran indicated that he had active service from 1972 to 1976 (more exact dates of service were not specified).  He did not indicate his second period of service.  He indicated that he had served in Vietnam from 1972 to 1974.  He indicated that he experienced a shrapnel wound to the head and traumatic brain injury in 1973.  In a June 2008 statement, the Veteran sought service connection for "traumatic brain injury and its residuals from when I was hit in the head with shrapnel, any remaining scars, and my mental health condition to include PTSD."  He indicated he was receiving all medical treatment through the Portland VA Medical Center (VAMC).  In a statement dated in October 2008, prepared with the assistance of a private rehabilitation counselor, the Veteran requested that VA help him go back through his military records to find documentation of the shrapnel wound to the head that resulted in brain injury and PTSD.  In May 2011 the Veteran wrote that "while in both the Army and Navy I was involved in smokers (in service boxing) and I feel that this contributed to my Traumatic Brain Injury (TBI) due to the concussions I incurred.  I feel the concussions I received in the Military [have] contributed to my headaches causing me to be on mood altering pain medication, such as morphine that contributes to my mental [h]ealth [c]ondition." 

However, the Veteran's service personnel records indicate that he had no duty in Vietnam, and no combat duty, but rather one year and three months of oversees duty in Korea, from April 1974 to July 1975, during his first period of service.  Additionally, there is no indication in the service personnel records or service treatment records that the Veteran boxed during active service and no documentation of traumatic brain injury or residuals of traumatic brain injury.

The Veteran's Navy personnel and medical records, for his period of service from April 1976 to May 1978, show that the Veteran was recommended for an administrative discharge due to unsuitability for Naval service.  

A January 1978 service treatment record indicates that the Veteran was seen for personal problems with coping with working environments.  He was referred for evaluation for psychiatric problems.  On clinical evaluation, examiner found the Veteran to be generally distraught  with the entire conversation revolving around problems with his time on-ship.  The January 1978 examiner asserted that he found no evidence of any neurotic, psychotic, or organic brain syndrome.  The diagnosis was situational adjustment reaction.  The examining clinician opined that that counseling would help the situation, and that the Veteran was intent on getting out of the service, and stated that he would do anything to get out including bodily harm to others.  The examining clinician recommended the Veteran for administrative discharge, as the Veteran would ultimately achieve his goal of getting a discharge, after expending a great deal of everybody's time.

A Standard Form 513 (Clinical Record) from a psychiatric clinic dated in February 1978 documented the Veteran's report that he had experienced temper problems all of his life.  The Veteran reported that he had seen numerous psychiatrists during his childhood.  He reported frequent fights with his sisters and that he used to tear apart the house punching holes in the walls and busting down the door of his home. He told the Navy psychiatrist that he was engaged in delinquent activities in his youth and was frequently drunk in school, suspended on occasion and expelled.

The Veteran told the psychiatrist that he was in the Special Forces unit in Vietnam and that he refused to put up with any conflicts from other soldiers (the Veteran's personnel records indicate he never served in either the Special Forces or Vietnam).  The Veteran told the Navy examiner that in the period between his discharge from the Army and enlistment in the Navy, he was arrested for assault and battery on more than one occasion.  The Veteran also indicated he abused drugs to include amphetamines, marijuana, and PCP, and was under the influence of drugs when he enlisted in the Navy.  The Veteran indicated that since he was in the Navy he had had an escalating series of conflicts with his shipmates and authority figures.  

The Navy psychiatrist indicated that the Veteran was alert and oriented, and was cooperative with the examiner but aggressive.  There was no evidence of any thought disorder and there were no hallucinations.  The Veteran repeatedly reiterated throughout the interview his inability to control his aggressive tendencies when he feels frustrated by authority figures.  The Navy psychiatrist found the Veteran's insight was lacking and his judgment was markedly impaired.  The psychiatrist indicated that the Veteran experienced a severe character disorder, antisocial type, and strongly recommended administrative separation.  The examiner indicated that the Veteran's unsuitability for Naval service was based on his unsuccessful criminal record and unsuccessful psychiatric attempts at intervention. 

At an examination for discharge from service in March 1978 the Veteran indicated by history that he had experienced depression or excessive worry and nervous trouble.  He indicated he did not know if he had experienced head injury or periods of unconsciousness.  He indicated he had not experienced frequent trouble sleeping, loss of memory or loss of memory or amnesia.  On clinical evaluation the Veteran was found to be psychiatrically abnormal and the March 1978 examination report referenced the February 1978 in-service psychiatric work-up as set forth on the Standard Form 513, as discussed above, for detailed psychiatric findings.

At a March 2007 private psychological evaluation conducted for vocational rehabilitation purposes, test results on the Rey Complex figure Test & Recognition Trial could not be interpreted; the "results were consistent with a person intentionally doing badly."  Similarly, results of the California Verbal Learning Test-2 could not be interpreted, as those results were "consistent with a person who was trying to do poorly."

The examiner noted that from the onset of the evaluation, the Veteran reported a history that seemed incredible.  He said he was a major boxing talent, had a college degree in electrical engineering, had served two tours in Vietnam as a Green Beret, and finished with the rank of Captain.  He said he had a brain injury due to a shrapnel injury while he was in Vietnam.  He said he had no legal problems.  He said he had experienced over one hundred boxing concussions, all verified by professionals subsequent to matches.  The examiner outlined in the body of his report the various ways this information was determined not to be true.

The private examiner further noted that the Veteran completed three cognitive tests, the results of all of them being very consistent with an individual who was intentionally trying to do very poorly.  The examiner noted that per the report of the Test of Memory Malingering (TOMM) developer, reports for the first and second trial should raise concern that the individual is not putting forth maximum effort and is likely malingering.  It was noted that for Trial 2, the cutoff for beginning to suspect malingering was lower than 45 of 50, whereas the Veteran scored 2 of 50 on Trial 2.

The examiner noted that to get only 2 of 50 correct on the second trial of the TOMM takes a very good memory.  (Emphasis added.)  The examiner explained that the Veteran had to look at the two choices given him, and know which was correct, so he could answer incorrectly 96 percent of the time.  As a result the examiner asserted that he had no way of knowing if the results on the other intellectual and cognitive tests administered to the Veteran were "truly" bad or "deceptively" bad.  (Quotes in original.) 

At the examination, the Veteran indicated that that he was a professional boxer from 1980 to 1992.  He did not mention having boxed in the Army or the Navy.  He indicated that he fought in 3 weight divisions.  He indicated that his professional record was 125 and 6, and that he fought such boxers as Mohammed Ali, George Foreman, Joe Frazier, Riddick Bowe, Ken Norton, and Evander Holyfield.

The March 2007 VA private examiner interviewed the Veteran's brother independently, who recounted that the Veteran served in Korea, that he did not have college degree,  that the Veteran had boxed in Las Vegas in "all corners" events but had not mentioned being in the top 10 in the world, and that he wasn't aware of the Veteran having needed a psychiatrist in high school as the Veteran had indicated.

The March 2007 private examiner provided an Axis I diagnosis of Impulse-Control Disorder, not otherwise specified; and Axis II diagnoses of Personality Disorder, not otherwise specified, with narcissistic and anti-social borderline traits; malingering; rule out reading disorder; rule out disorder of written expression; and rule out borderline intellectual functioning.

At a VA psychiatric examination in September 2008, the examiner conducted a diagnostic interview and mental status examination, and reviewed the Veteran's electronic and compensation claims files.  He also conducted a collateral interview with the Veteran's vocational rehabilitation counselor.  He noted that the Veteran emphasized distress and that it was difficult to get an accurate impression of his functioning.  The examiner noted that the Veteran was given to "tall tales" and provided information that seemed unreliable.  (Quotations added.)  Intellect appeared to be at best in the low average range.  No signs of psychosis were noted.  Affect was labile, but his mood appeared euthymic.  He was alert and oriented.  Cognitive functioning appeared intact for the interview based upon his performance on simple mental status screening tasks.  He denied suicidal and homicidal ideation, intention, and plan, but endorsed nihilistic thought content.

The examiner found the Veteran to provide information about daily activities that seemed to be fantastic and the credibility of which was difficult to judge.  The Veteran suggested that he was a professional boxer for ten years until 1992.  He reported participating in light and heavyweight bouts with a record of 125 wins and 6 losses.  Yet, he suggested he was knocked unconscious over 100 times, although, this may have included practice and sparring bouts.  He suggested he spent his free time in bars, although he suggested he did not drink alcohol.  

At the September 2008 VA examination the Veteran indicated he held a driver's license and was able to drive a car.  He was able to shop independently for food and suggested he completed his activities of daily living independently.  He complained that he slept poorly.  He complained of frequent pain from headaches and backaches.  He said his appetite was poor.  Thought content was nihilistic.  He described significant interpersonal relationships.  He had difficulty with vacillating moods and affects which he had a difficult time soothing.  He denied alcohol and drugs play a significant role in his life, although he spent much of his time in bars, where he reportedly drank "soda pop."  (Quotes in original.)  He reportedly had not been in alcohol and drug treatment.

The September 2008 VA examiner's Axis I diagnosis was history of malingering on neuropsychological measures.  The Axis II diagnosis was personality disorder not otherwise specified.  The Axis III diagnosis was borderline histrionic and narcissistic traits.  His Axis IV psychosocial stressors were social and occupational problems.  Global Assessment of Functioning was evaluated as 55.  

In his concluding remarks September 2008 VA examiner opined that it was somewhat difficult to estimate the Veteran's social and occupational interference from signs of personality disorder because of his tendency to emphasize distress during the interview.  The examiner also found that the Veteran appeared to malinger cognitive difficulties during a March 2007 examination (conducted for vocational rehabilitation purposes), and that the Veteran experienced at least moderate difficulties due to personality disorder and what may be limited intellectual function.  The examiner commented that the Veteran did not appear capable of handling benefit funds independently given what may be limited intellect.   

At an October 2008 extended note of VA mental health intake, Axis I diagnoses were history of rule out cognitive disorders not otherwise specified; history of malingering (referencing the vocational rehabilitation examination testing in 2007), and active morphine abuse, with the morphine having been obtained from friends.  The Veteran was noted to have taken his friend's oxycodone and to have drunk charcoal.  The report includes false histories provided by the Veteran, including his having served in Vietnam and having sustained a shrapnel injury to the head.  Thus, the impressions of the treating clinician, not having access to independent information such as is in the claims file as to the reliability of the assertions of the Veteran, can only be of an extremely limited probative value.  


38 C.F.R. §§ 3.303(b), 3.307, 3.309(a)

In the present case, there is no diagnosis or other indication of psychosis or organic disease of the nervous system within one year after active service.  Accordingly, a presumption of service connection for any such disorder is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  

At a February 1978 examination associated with the Veteran's discharge from service he was clinically evaluated as not having organic brain syndrome.  The Veteran has not described and there is no indication of residuals of head injury as having been present continuously from active service forward, so chronicity and continuity of symptomatology as contemplated at 38 C.F.R. § 3.303(b) need not be considered for this claimed disorder.  There is some evidence that the Veteran has engaged in boxing, as related by his brother, but this was indicated as having occurred after active service, consistent with the initial histories provided by the Veteran to VA, prior to his revising his history in correspondence received in May 2011.  As will be discussed further below, the Veteran's descriptions of having boxed during service are not credible and the preponderance of the evidence indicates he did not box during service and did not experience a shrapnel wound to the head during service.  His descriptions of symptoms of head injury associated with these claimed in-service events are competent but are of extremely low probative value because they are not credible.  The preponderance of the evidence shows that the claimed injuries and therefore the associated symptoms did not occur.

At discharge from service the Veteran was clinically evaluated as having a severe character disorder and as will be discussed further below the preponderance of the evidence shows no current psychiatric disability.  After extensive VA and private evaluations, there is no evidence of psychosis.  This evidence outweighs the histories provided by the Veteran, which both during service and after service were demonstrably false; while he is competent to testify as to symptoms of psychiatric disability, his lack of credibility in this case renders his history and description of symptoms of a very low probative value.  As a result, the preponderance of the evidence is against a showing of continuity of symptomatology of psychosis from active service forward.  See 38 C.F.R. § 3.303(b).


Service Connection for Residuals from Shrapnel Wound to the Head

The Veteran contends that he has residuals of a shrapnel wound to the head as a result of his claimed period of service in Vietnam while in the Army.  His service personnel records clearly document that while in the Army he served in the United States, except for a period of service in Korea from April 1974 to July 1975.  The Veteran's history of malingering and presenting false information is manifestly obvious from review of the claims file and has been ascertained by examining clinicians by noting contradictions in his historical accounts of events and exaggeration of symptoms, and by analyzing results of psychological testing administered to the Veteran.  The Veteran's assertions that he experienced a shrapnel wound to the head in Vietnam are competent evidence but his assertions in this regard are patently incredible.  The Veteran's claim of having served in Vietnam is patently false, and his history of having received a shrapnel wound to the head in Vietnam is likewise patently false.  As a result, his claim for service connection for residuals of a shrapnel wound to the head is denied, as the preponderance of the evidence shows that the claimed in-service injury did not occur. 


Service Connection for Traumatic Brain Injury

The Veteran claims service connection for traumatic brain injury based on essentially two theories of etiology.  The first is that he experienced a traumatic brain injury as a result of being struck by shrapnel in the head while serving in Vietnam.  As discussed above, the Veteran did not serve in Vietnam and his account of being struck by shrapnel while serving in Vietnam is patently false and his accounts as to this injury, though competent, are not credible.  As a result, the preponderance of the evidence is against his claim that he incurred a traumatic brain injury when struck in the head by shrapnel in Vietnam.  Accordingly, service connection is not warranted based on this theory of the claim. 

The second contention of the Veteran is that he boxed in service, both during his period of service in the Army from July 1973 to July 1975 and during his period of service in the Navy from April 1976 to May 1978.  The Board notes that the Veteran's histories as to when he boxed and his descriptions of his boxing career have been internally inconsistent and inherently incredible.  

An April 1976 service entrance examination indicates that clinical evaluation of the Veteran was neurologically and psychiatrically normal.  In the April 1976 associated history the Veteran indicated no history of head injury, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.    

As noted, at examination for discharge from service in March 1978 the Veteran indicated by history that he had experienced depression or excessive worry and nervous trouble.  He indicated he did not know if he had experienced head injury or periods of unconsciousness.  He indicated he had not experienced frequent trouble sleeping, loss of memory or loss of memory or amnesia.  On clinical evaluation the Veteran was found to be psychiatrically abnormal and the March 1978 examination report referenced to an extensive in-service psychiatric work-up as set forth on the February 198 Standard Form 513, as discussed above, for detailed psychiatric findings.   

There is no clinical documentation or contemporaneous statement from the Veteran or history in the service treatment records or service personnel files that he boxed during service or experienced traumatic head injury at any time during service.  At a January 1978 in-service psychiatric examination, clinical findings included a finding of no evidence of organic brain syndrome.  This is competent and probative evidence weighing against the Veteran's claim.  As this diagnosis was provided during active service in the context of seeking to determine the source of the Veteran's behavioral difficulties, and is based on contemporaneous clinical evaluation of the Veteran, it is of a high probative value.

The extended in-service psychiatric clinic work-up in February 1978 also contains no history of boxing and no history of head injury.  The Board finds it implausible that the extended psychiatric work-ups in January and February 1978 would have omitted a history of boxing and traumatic brain injury or that the examining clinicians would have omitted any affirmative findings as to possible residuals of brain injury.  As noted, the February 1978 Navy psychiatrist indicated that the Veteran was alert and oriented, and was cooperative with the examiner but aggressive.  There was no evidence of any thought disorder and no hallucinations. 

These contemporaneous clinical findings in January and February 1978, prepared for treatment purposes in ascertaining the source of the Veteran's behavioral problems, are competent medical evidence of a high probative value.

As noted, at his March 2007 private psychological examination, the Veteran indicated that that he was a professional boxer from 1980 to 1992.  He did not mention having boxed in the Army or the Navy.  He indicated that he fought in 3 weight divisions.  He indicated that his professional record was 125 and 6, and that he fought such boxers as Mohammed Ali, George Foreman, Joe Frazier, Riddick Bowe, Ken Norton, and Evander Holyfield.  The Board finds this history t be facially implausible, as such a career would be a matter of common knowledge and public record.

The Board finds the Veteran's histories pertaining to boxing to be inconsistent with one another.  Because the Veteran did not provide a history of boxing or traumatic brain injury due to boxing to Navy psychiatrists in January or February 1978, and no history or residuals of head injury were noted at the March 1978 service discharge examination, the Board finds that the Veteran's history of boxing during service is competent evidence, but is too unreliable and lacking in credibility to be of any significant probative value.  Of greater probative value is the history reflected at the March 2007 private examination and September 2008 VA examination that the Veteran's boxing career started in 1980, years after service, and the lack of any history of boxing in psychological work-up in the Navy in February 1978.

Additionally undermining the credibility of the Veteran's claimed history of boxing in service is the reported interview by the March 2007 VA private examiner of the Veteran's brother.  His brother reportedly recounted that the Veteran served in Korea, that he did not have college degree, and that the Veteran had boxed in Las Vegas in "all corners" events but had not mentioned being in the top 10 in the world.  This history is not consistent with the histories provided by the Veteran, such as fighting the top fighters in the world or having boxed during active service.

As a result, the preponderance of the evidence shows that the Veteran did not box during active service and did not have any organic brain syndrome during active service.  As the preponderance of the evidence shows that the claimed in-service injuries did not occur, and the claimed disorder was not present during active service, service connection for traumatic brain injury, to include as a consequence of injuries sustained during boxing, is not warranted.




Service connection for an acquired psychiatric disorder, 
claimed as mental health condition to include PTSD

To the extent the Veteran claims service connection for PTSD based on the claimed stressor of a shrapnel wound to the head in Vietnam, the Board notes that, as discussed above, his claims as to this stressor are not credible and are contradicted by service department records that show he never served in Vietnam and never served in combat.  His account of his stressor is not credible, it is not corroborated, and it is not consistent with the circumstances of his service, which did not include combat.  See 38 C.F.R. § 3.304(f).  Additionally, the Veteran has not been diagnosed as having PTSD by VA or private examiners or treating clinicians.  Because the preponderance of the evidence shows that the claimed stressor did not occur and  the Veteran does not have PTSD, entitlement to service connection for PTSD is not warranted.

As noted, the Veteran was diagnosed toward the end of his period of active service in the Navy, in February 1978, as having a severe character disorder, antisocial type.  Also, he provided patently false histories to the examining Navy psychiatrist, including that he served in Special Forces in Vietnam during his earlier period of military duty with the Army.  As noted, the evidence shows very strongly that the Veteran did not serve in Vietnam.  The Veteran also described to the clinician that he was arrested for assault and battery on more than one occasion between periods of service and that he abused drugs to include amphetamines, marijuana, and PCP, and was under the influence of drugs when he enlisted in the Navy.  This is inconsistent with the assertion provided by the Veteran to the March 2007 examiner of having no legal history.

The Axis I psychiatric disorder of Impulse-Control Disorder, not otherwise specified, as rendered at the March 2007 private examination, was based on the behavior of the Veteran as frequently displaying barely controlled anger.  In this context, however, the March 2007 examiner noted that the Veteran was attempting to control the examiner's impressions of him.  

Additionally, at his March 2007 private examination for vocational rehabilitation purposes, Axis II diagnoses of malingering, Personality Disorder, Not Otherwise Specified, with narcissistic, antisocial and borderline traits; Reading Disorder; Disorder of Written Expression; and Borderline Intellectual Functioning were rendered.  

At his September 2008 VA examination the only Axis I impression was "history of malingering on neuropsychological measures."  Additionally, the examiner provided an Axis II diagnosis of personality disorder not otherwise specified.  The September 2008 Axis I finding was not a diagnosis of a psychiatric disease per se, but rather was a medically substantiated finding that the Veteran was malingering, as indicated by three psychological tests in March 2007, the patently incredible and inconsistent histories provided by the Veteran, the cross-referencing of outside information from the Veteran's brother and vocational rehabilitation clinician, and his exaggeration of distress at the September 2008 VA examination.   

The September 2008 VA examiner noted that the Veteran emphasized distress such that it was difficult to get a true fix on his function.  At the VA examination the Veteran was observed to make loud, shocking statements and cursed frequently.      

Both the March 2007 private examiner and the September 2008 VA examiner noted the strong clinical and psychological testing evidence of malingering, presenting false historical information, and attempts to exaggerate symptoms and manipulate the impressions of the examiners.  The Board finds these aspects of the reports very well-explained and supported by evidence of record and clinical findings, and therefore to be of a very high probative value.

With respect to the Axis II diagnoses and in-service and post-service diagnoses of character and personality disorders, service connection is not warranted for these disorders, for the reason that personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

In ascertaining how unreliable histories from the Veteran have been both in service and after service, it is noteworthy that the March 2007 VA examiner interviewed the Veteran's brother independently, who did not recall the Veteran seeing a psychiatrist during all four years of high school, as had been asserted by the Veteran, and recounted that the Veteran served in Korea (not Vietnam), that he did not have a college degree (the Veteran claims to have a B.S. degree in Electrical Engineering), and that the Veteran had boxed in Las Vegas in "all corners" events but had not mentioned being in the top 10 in the world.

In further contrast, the indication of active morphine abuse is somewhat consistent with the history provided to the March 2007 examiner of taking morphine for over 20 years for headaches, but inconsistent with the history provided by the Veteran at the September 2008 VA examination that alcohol and drugs did not play a significant role in his life. 

To the extent an Axis I diagnosis of substance abuse may be accurate, and the Veteran has provided a history of substance abuse during active service, however questionable that may be (there is no reliable way to verify it), the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98 & 7-99.  Thus, service connection for a substance abuse disorder is not warranted.  As the Veteran is not service-connected for any other disorder, secondary service connection for a substance abuse disorder is not warranted either.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board further finds that the preponderance of the evidence shows that the Veteran did not have a psychiatric disability as defined by VA during active service and does not currently have such a disorder.  The preponderance of the evidence shows that the Veteran's psychiatric symptoms are a result of substance abuse and a personality disorder, both of which are not considered disabilities for VA compensations purposes.  See 38 U.S.C.A. §§ 1110, 1131 (precluding compensation for abuse of alcohol or drugs); 38 C.F.R. § 3.303(c) (personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation providing for veterans' compensation benefits).  

Although in January 1978 the Veteran was found to have a situational adjustment reaction, this was in the context of his own admission that he wanted to get out of service and would do anything to get out of service.  Thus undermined his presentation of symptoms to the examiner and thus renders the diagnosis provided of a very low probative value.  Of greater probative value is that within the same report, on clinical evaluation, the January 1968 examiner found no evidence of any neurotic, psychotic, or organic brain syndrome.  On further consultation and evaluation in February 1968, no Axis I diagnosis was rendered; the assessment was a severe character disorder, antisocial type.  Thus, the preponderance of the evidence shows that the Veteran did not have an Axis I disorder (other than the possibility of substance abuse, though histories provided by the Veteran are simply too unreliable to know) during active service.  

Similarly, the Board notes that in March 2007 a private examiner rendered an Axis I diagnosis of Impulse Control, Not Otherwise Specified.  In this context, however, the March 2007 examiner noted that the Veteran was attempting to control the examiner's impressions of him.  This is similar to what the September 2008 VA examiner observed, that the Veteran exaggerated his distress, including making loud, shocking statements and cursing frequently at the examination.  In the context of the Veteran's objectively demonstrated malingering, patently incredible recitations of history, observed exaggeration of symptoms at examinations, and attempts to manipulate the impressions of the examiners, the Board finds that the historical basis for the diagnosis of Impulse Control, Not Otherwise Specified, is severely undermined.  As a result, the probative value of this diagnosis is low.      

The Board finds more probative the Axis I finding of the September 2008 VA examiner that the Veteran was malingering, with no other Axis I psychiatric disorder diagnosed, as based on a reading of the Veteran's behavior and claimed histories more in concert with the evidence.  In rendering his diagnosis this examiner exercised greater skepticism in light of the Veteran's extensive deliberate malingering, exaggerations, and presentation of false information.  To the extent the Veteran's presentation to examiners and treatment providers has rendered the determination of whether he has a psychiatric disability for VA purposes exceedingly difficult, this is, as discussed above, a result of the failure of the Veteran to cooperate in the development of his claim, in the form of malingering, presenting false information, and exaggerating symptoms, as discussed throughout this decision.  These are choices the Veteran has made that have had a negative impact on the development of his claim.  There is no reasonable possibility that further development of the claim under these circumstances will result in substantiation of the claim.  The extent of his malingering and manipulation is demonstrated for example by the finding of the March 2007 private examiner that the Veteran had to have a very good memory to provide, as he did, incorrect answers 96 percent of the time on Trial 2 of a test that was specifically devised to detect malingering.   A score of less than 45 of 50 on Trial 2 was said to be indicative of malingering, whereas the Veteran scored 2 of 50 on Trial 2.

For the reasons discussed above, the preponderance of the evidence indicates that the Veteran did not have a psychiatric disability as defined by VA during active service and does not currently have such a disability.  Accordingly, entitlement to service connection for an acquired psychiatric disorder, claimed as mental health condition to include PTSD, is not warranted.

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Service connection for residuals from a shrapnel wound to the head is denied.

Service connection for residuals of a traumatic brain injury is denied.

Service connection for an acquired psychiatric disorder, claimed as a mental health condition to include PTSD, is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


